 


109 HR 1363 IH: Workplace Goods Job Growth and Competitiveness Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1363 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Chabot (for himself and Mr. Hyde) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To establish a statute of repose for durable goods used in a trade or business. 
 
 
1.Short titleThis Act may be cited as the Workplace Goods Job Growth and Competitiveness Act of 2005. 
2.Statute of repose for durable goods used in a trade or business 
(a)In generalExcept as otherwise provided in this Act— 
(1)no civil action may be filed against the manufacturer or seller of a durable good for damage to property arising out of an accident involving that durable good if the accident occurred more than 18 years after the date on which the durable good was delivered to its first purchaser or lessee; and 
(2)no civil action may be filed against the manufacturer or seller of a durable good for damages for death or personal injury arising out of an accident involving that durable good if the accident occurred more than 18 years after the date on which the durable good was delivered to its first purchaser or lessee and if— 
(A)the claimant has received or is eligible to receive worker compensation; and 
(B)the injury does not involve a toxic harm (including, but not limited to, any asbestos-related harm). 
(b)Exceptions 
(1)In generalA motor vehicle, vessel, aircraft, or train, that is used primarily to transport passengers for hire, shall not be subject to this Act. 
(2)Certain express warrantiesThis Act does not bar a civil action against a defendant who made an express warranty in writing, for a period of more than 18 years, as to the safety or life expectancy of a specific product, except that this Act shall apply at the expiration of that warranty. 
(3)Aviation limitations periodThis Act does not affect the limitations period established by the General Aviation Revitalization Act of 1994 (49 U.S.C. 40101 note). 
(4)Actions involving the environmentSubsection (a)(1) does not supersede or modify any statute or common law that authorizes an action for civil damages, cost recovery, or any other form of relief for remediation of the environment (as defined in section 101(8) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(8)). 
(c)Effect on State law; preemptionSubject to subsection (b), this Act preempts and supersedes any State law that establishes a statute of repose to the extent such law applies to actions covered by this Act. Any action not specifically covered by this Act shall be governed by applicable State law. 
(d)Transitional provision relating to extension of repose periodTo the extent that this Act shortens the period during which a civil action could otherwise be brought pursuant to another provision of law, the claimant may, notwithstanding this Act, bring the action not later than 1 year after the date of the enactment of this Act. 
3.DefinitionsIn this Act: 
(1)ClaimantThe term claimant means any person who brings an action covered by this Act and any person on whose behalf such an action is brought. If such an action is brought through or on behalf of an estate, the term includes the claimant’s decedent. If such an action is brought through or on behalf of a minor or incompetent, the term includes the claimant’s legal guardian. 
(2)Durable goodThe term durable good means any product, or any component of any such product, which— 
(A) 
(i)has a normal life expectancy of 3 or more years; or 
(ii)is of a character subject to allowance for depreciation under the Internal Revenue Code of 1986; and 
(B)is— 
(i)used in a trade or business; 
(ii)held for the production of income; or 
(iii)sold or donated to a governmental or private entity for the production of goods, training, demonstration, or any other similar purpose. 
(3)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands, Guam, American Samoa, any other territory or possession of the United States, and any political subdivision of any of the foregoing. 
4.Effective date; application of Act 
(a)Effective dateExcept as provided in subsection (b), this Act shall take effect on the date of the enactment of this Act without regard to whether the damage to property or death or personal injury at issue occurred before such date of enactment. 
(b)Application of ActThis Act shall not apply with respect to civil actions commenced before the date of the enactment of this Act. 
 
